                            UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA
_______________________________________________
WILLIAM R. BLAKE III,                           )
     Petitioner                                 )                     Case No. 1:19-cv-00492-TSC
                                                )
            v.                                  )
MERRILL LYNCH, PIERCE, FENNER & SMITH           )
INCORPORATED                                    )
            and                                 )
WELLS FARGO CLEARING SERVICES, LLC,             )
      Respondents                               )
________________________________________________)


                                  MEMORANDUM OPINION

       The Court having considered: 1) The Petition for an Order Confirming Arbitration Award

and the exhibits thereto, ECF No. 1, ; and 2) Petitioner’s Unopposed Motion for Summary

Judgment, Statement of Material Facts, and the Affidavit of John R. Snyder, ECF No. 7, the

Court concludes there is no genuine issue as to any material fact, that Petitioner has satisfied the

requirements of 9 U.S.C. § 9, and Petitioner is entitled to judgment as a matter of law.

       Therefore, pursuant to 9 U.S.C. § 9, by separate order, the court will grant Petitioner’s

motion and confirm the award dated December 1, 2018 issued in the arbitration conducted by

Financial Industry Regulatory Authority Dispute Resolution entitled William Richard Blake v.

Merrill Lynch, Pierce, Fenner & Smith Inc. and Wells Fargo Clearing Services, LLC, FINRA-

DR Case No. 18-01896.

Date: May 30, 2019




                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge
